UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1720



MILES L. WATERS,

                                              Plaintiff - Appellant,

          versus


MOTOR VEHICLE ADMINISTRATION,

                                              Defendant - Appellee,

          and


LARRY WESCOTT; GEORGE ATKINSON; RALPH JACKSON,
Fixed Assets Sup.,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
04-1254; CA-04-1255)


Submitted:   November 17, 2005         Decided:     November 22, 2005


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Miles L. Waters, Appellant Pro Se.       Leight Douglas Collins,
Assistant Attorney General, Robert Carson Cain, II, OFFICE OF THE
ATTORNEY GENERAL, Glen Burnie, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Miles   L.   Waters   appeals   the   district    court’s   order

denying relief in his employment discrimination action.            We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court.          See Waters v.

Motor Vehicle Admin., Nos. CA-04-1254, CA-04-1255 (D. Md. Apr. 12,

2005).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -